EXECUTION VERSION
CONFIDENTIAL




Exhibit 10.15




EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”) is entered into by and
between REDWOOD WELLNESS, LLC, a Delaware limited liability company (the
“Company”), Robert Rosenheck (the “Executive”), and, solely for the purposes
specified herein, CRONOS GROUP INC., a corporation organized under the laws of
the Province of Ontario (“Cronos Group”).
RECITALS
WHEREAS, Cronos Group, Redwood Holding Group, LLC, a Delaware limited liability
company doing business as “Lord Jones” (“Lord Jones”), and, solely for certain
limited purposes, the Executive and Cynthia Capobianco, each individual
residents of California, have entered into that certain Membership Interest
Purchase Agreement, dated as of the date hereof (as may be amended or otherwise
modified from time to time in accordance with its terms, the “Purchase
Agreement”), which provides for, among other things, the sale, assignment,
transfer, conveyance and delivery by Lord Jones to Zeus Cannabinoids LLC, a
Delaware limited liability company and Wholly Owned Subsidiary of Cronos Group,
of all the issued and outstanding (a) units of limited liability company
interests of Redwood Wellness, LLC, a Delaware limited liability company,
(b) units of limited liability company interests of Redwood IP Holding, LLC, a
Delaware limited liability company, (c) membership interests of Redwood Retail,
LLC, a California limited liability company, and (d) membership interests of
Redwood Operations CA, LLC, a California limited liability company in exchange
for a number of Buyer Common Shares and an aggregate amount in cash, as more
fully described in, and pursuant to the terms of, the Purchase Agreement (the
“Transaction”);
WHEREAS, following the Transaction, the Company will be an indirect wholly owned
subsidiary of Cronos Group;
WHEREAS, Cronos Group, the Executive and Cynthia Capobianco have entered into
that certain Confidentiality, Non-Competition and Non-Solicitation Agreement,
dated as of the date hereof, but only effective as of, and conditioned upon the
occurrence of, the Closing pursuant to the terms thereof (as may be amended or
otherwise modified from time to time in accordance with its terms, the
“Confidentiality, Non-Competition and Non-Solicitation Agreement”);
WHEREAS, Cronos Group and the Executive have entered into that certain Lockup
Agreement, dated as of the date hereof, but only effective as of, and
conditioned upon the occurrence of, the Closing pursuant to the terms thereof
(as may be amended or otherwise modified from time to time in accordance with
its terms, the “Lockup Agreement”);
WHEREAS, commencing as of the Closing (the “Effective Time”), the Company wishes
to engage the services of the Executive in a senior and specialized capacity;
WHEREAS, as of the Effective Time, the Executive will have access to the
customers, vendors, suppliers, distribution processes and other unique and
valuable confidential information and trade secrets of the Company and its
affiliates;
WHEREAS, the Company and the Executive desire to enter into a written employment
agreement, and the Executive acknowledges that this Agreement and, specifically,
the proprietary rights, confidentiality, non-solicitation and non-competition
provisions that form part of this Agreement and the Confidentiality,
Non-Competition and Non-Solicitation Agreement, respectively, are essential to
protect the legitimate business interests of the Company, Cronos Group and their
respective affiliates; and
WHEREAS, unless context otherwise requires or as otherwise specified herein,
capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Purchase Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and of the
representations, warranties, covenants and agreements set forth in this
Agreement, the Company and the Executive, and solely for the purposes of Section
4.2 of this Agreement, Sections 7.1 through 7.3 of this Agreement and Sections
7.6 through 7.14 of this Agreement, Cronos Group, intending to be legally bound,
agree as follows:
1.
Position

1.1
The Executive will be employed in the position of Chief Executive Officer of the
Company, as of the Effective Time or such other date as agreed between the
Executive and the Company.

1.2
Subject to Section 7.2 of this Agreement, in the event that: (a) the Executive’s
employment with Laurel Canyon Associates, LLC, a California limited liability
company (“LCA”) terminates or that certain Agreement for Provisions of Services
between



1

--------------------------------------------------------------------------------




Lord Jones, together with its subsidiaries and affiliates, and LCA, dated as of
September 4, 2018 (as may be amended or otherwise modified from time to time in
accordance with its terms, the “Services Agreement”) is terminated, in each case
for any reason prior to the Effective Time, unless pursuant to the Purchase
Agreement or in connection with the transactions contemplated thereby; or
(b) the Purchase Agreement is terminated in accordance with its terms prior to
the Closing, this Agreement will be void ab initio and will have no further
force or effect and none of the parties hereto will have any obligations
hereunder.
2.
Location

2.1
The Executive shall be based primarily in the Company’s location in Los Angeles,
California, with business travel as reasonably required to perform the
Executive’s duties hereunder. The Company may at its discretion relocate the
Executive’s principal office or place of work at any time within 20 miles of its
current location, and the Executive acknowledges and agrees that this shall not
constitute a constructive termination of the Executive’s employment for Good
Reason (as defined below) and the Executive agrees not to make any claim or
demand to the contrary.

3.
Employment Duties

3.1
The Executive shall perform such duties and exercise such powers as are normally
associated with the Executive’s position and as may be assigned to the Executive
from time to time. In fulfilling his duties to the Company, the Executive shall
be instructed by and shall regularly report to the Chief Executive Officer of
Cronos Group (the “CEO”). The Executive’s duties, hours of work, location of
employment and reporting relationships may not be materially adjusted except as
mutually agreed to by the Company and the Executive. Without limiting the
foregoing, the Executive shall:

(a)
devote all of his working time and attention during normal business hours and
such other times as may be reasonably necessary to the business and affairs of
the Company and shall not, without the prior written consent of the CEO,
undertake any other business or occupation or public office; provided however,
that the Executive may, with the prior written consent of the CEO (such consent
not to be unreasonably withheld), serve on the board(s) of directors of
non-profit organizations that provide services outside the scope of the
Company’s business or businesses similar or ancillary thereto;

(b)
perform those duties that are consistent with the Executive’s position that may
be reasonably and lawfully assigned to the Executive diligently, honestly and
faithfully to the best of the Executive’s ability and in the best interest of
the Company and Cronos Group;

(c)
abide by all Company and Cronos Group policies made available to the Executive,
as instituted and amended from time to time including, without limitation, the
Cronos Group Employee Handbook, the current copy of which has been provided to
the Executive in tandem with this Agreement; and

(d)
use reasonable best efforts to promote the interests and goodwill of the Company
and not knowingly do anything which may materially harm the Company’s and Cronos
Group’s interests, it being understood that the Executive is a fiduciary of the
Company and Cronos Group and owes fiduciary obligations to the Company and
Cronos Group that are not extinguished by this Agreement.

4.
Compensation and Benefits

4.1
Base Salary. The Company shall pay the Executive an annual base salary of US
$250,000 less applicable required deductions and withholdings (the “Base
Salary”). The Base Salary shall be paid by direct deposit on a bi-weekly basis
(as may be amended from time to time), in accordance with the Company’s payroll
practices. The Base Salary shall be subject to increases, but not decreases, and
the Company shall review the Executive’s Base Salary from time to time to
determine the amount, if any, of such increases.

4.2
Long-Term Incentive Opportunity. As soon as practicable after the Effective
Time, the Board shall grant the Executive a one-time grant of equity-based
awards of US $4,250,000 (based on the grant date fair value of such award),
which will be comprised of restricted share units, vesting on the third
anniversary of the grant date, as set forth in the applicable award agreement.
Any such equity-based grants shall be governed by the terms and conditions of
the Employment Inducement Award Plan and/or the applicable award agreement. In
the event of the cessation of the Executive’s employment for any reason, the
Executive’s entitlements in respect of any equity-based awards shall be governed
by the terms and conditions of the applicable Employment Inducement Award Plan
and the applicable award agreement. Subject to the express minimum requirements
of applicable employment standards legislation, if any, and the terms and
conditions of the awards, the Executive shall not be eligible for any further
grants of equity-based awards following the effective date of termination or
damages in lieu thereof, regardless of any applicable notice period, pay in lieu
of notice, severance payment or similar amount.

4.3
Group Insured Benefits. The Executive shall be eligible to participate in the
benefits programs for health and dental, life insurance, disability and other
benefits on a basis that is no less favorable than similarly situated members of
senior management of the Company from time to time, subject to the terms and
conditions of the applicable plan document. The Company reserves the right to
alter, amend or discontinue all benefits, coverages, plans, and programs
referred to in this paragraph, without advance notice, subject to the
requirements of applicable employment standards legislation.



2


SC1:4991584.2

--------------------------------------------------------------------------------




4.4
Vacation. The Executive shall be entitled to accrue, on a pro-rata basis, four
weeks’ paid vacation per year. The Executive shall take vacation time at such
times as are approved in advance by the Company (such approval not to be
unreasonably withheld). Vacation time entitlement shall be pro-rated for the
period of the Executive’s active employment in the calendar year that the
Executive commences and terminates employment, subject to the minimum
requirements of applicable employment standards legislation.

4.5
Business Expenses. The Executive shall be reimbursed for all reasonable travel
and other out-of-pocket expenses properly incurred by the Executive from time to
time in connection with performance of the Executive’s duties in accordance with
Cronos Group’s travel policy applicable to similarly situated members of
management. The Executive shall furnish to the Company on a monthly basis and in
accordance with any of the Company’s policies or procedures for expense
reimbursement all invoices or statements in respect of expenses for which the
Executive seeks reimbursement.

4.6
Deductions and Withholdings. The Company shall make such deductions and
withholdings from the Executive’s remuneration and any other payments or
benefits provided to the Executive pursuant to this Agreement as required by
Law.

5.
Termination of Employment

5.1
Termination by the Executive. The Executive may terminate his employment with
the Company at any time by providing the Company with at least sixty days’
written notice. If, upon receipt of the Executive’s resignation (or any later
date during such notice period), the Company terminates the Executive’s
employment before the date the resignation was to be effective, the Company
shall, in full satisfaction of its obligations to the Executive: (a) pay the
Executive’s Base Salary and vacation pay accrued until the date the resignation
was to be effective up to a maximum of three months; (b) reimburse the
outstanding expenses properly incurred by the Executive until the date the
Executive’s employment ceases; and (c) provide the Executive with such other
compensation and benefits that are expressly required pursuant to applicable
employment standards legislation, if any. In such circumstances, any
entitlements in respect of any equity-based awards shall be governed by the
terms and conditions of the applicable Employment Inducement Award Plan and the
applicable award agreement.

5.2
Termination by the Company for Just Cause or on Death or Disability. The Company
may terminate the Executive’s employment at any time for Just Cause upon written
notice or in the event of the Executive’s death or Disability (as defined
below). On the termination of the Executive’s employment for Just Cause or on
the Executive’s death or Disability, this Agreement and the Executive’s
employment shall terminate and the Company shall, in full satisfaction of its
obligations to the Executive: (a) pay the Executive’s Base Salary and vacation
pay accrued until the date the Executive’s employment ceases; (b) reimburse the
outstanding and documented expenses properly incurred by the Executive until the
date the Executive’s employment ceases; and (c) provide the Executive with such
other compensation and benefits that are required pursuant to applicable
employment standards legislation, if any. In such circumstances, any
entitlements in respect of equity-based awards shall be governed by the terms
and conditions of the applicable Employment Inducement Award Plan and the
applicable award agreement. For the purposes of this Agreement, (A) “Just Cause”
means: (i) any act or omission constituting “just cause” for dismissal without
notice under Law, if applicable; (ii) the Executive’s repeated failure or
refusal to perform the Executive’s principal duties and responsibilities after
notice from the CEO or other officer of Cronos Group; (iii) misappropriation of
the funds or property of the Company; (iv) the use of alcohol or drugs in
violation of the Company’s or Cronos Group’s policies on such use or that
interferes with the Executive’s obligations under this Agreement, continuing
after a single warning (subject to the Company’s obligations under applicable
human rights legislation); (v) the indictment, arrest or conviction in a court
of law for, or the entering of a plea of guilty to, a summary or indictable
offence or any crime involving moral turpitude, fraud, dishonesty or theft
(subject to the Company’s obligations under applicable human rights
legislation); (vi) engaging in any act (including, without limitation, an act of
sexual harassment as determined by Cronos Group) which is a violation of any Law
or Company or Cronos Group policy; (vii) any wilful or intentional act which
injures or could reasonably be expected to injure the reputation, business or
business relationships of the Company, Cronos Group or their respective
affiliates; or (viii) the Executive’s breach of this Agreement or the
Confidentiality, Non-Competition and Non-Solicitation Agreement, and (B)
“Disability” means a physical or mental incapacity of the Executive that has
prevented the Executive from performing the duties customarily assigned to the
Executive for 180 calendar days, whether or not consecutive, out of any twelve
consecutive months and that in the opinion of a duly qualified medical
practitioner selected by Cronos Group and the Executive (or the Executive’s
representative), is likely to continue to a similar degree.

5.3
Termination by the Company without Just Cause or Resignation for Good Reason.

(a)
The Company may terminate the Executive’s employment at any time without Just
Cause, on providing sixty days’ written notice to the Executive. The Executive
may resign the Executive’s employment for Good Reason (as defined below), on
providing written notice to the Company. If the Company terminates the
Executive’s employment without Just Cause, or if the Executive resigns his
employment for Good Reason, and if the Executive signs and delivers and does not
revoke a release in favor of the Company in the form attached as Exhibit A to
this Agreement to the Company in consideration of amounts in excess of the
Executive’s minimum entitlements under applicable employment standards
legislation, the Company, shall, in full satisfaction of its obligations to the
Executive:



3


SC1:4991584.2

--------------------------------------------------------------------------------




(i)
pay the Executive’s Base Salary and accrued but unpaid vacation pay in
accordance with applicable employment standards legislation;

(ii)
reimburse the Executive’s documented expenses properly incurred until the date
the Executive’s employment ceases;

(iii)
pay the Executive the greater of (A) one month of the Executive’s annual base
salary in effect at the time of termination for each completed year of service
with the Company or any of its then-current or prior Subsidiaries or Affiliates,
to a maximum of twelve months of base salary, (such length of time the
“Severance Period”) payable by way of lump sum payment within sixty days
following such termination, and (B) the minimum termination pay and severance
pay entitlements of the Executive pursuant to applicable employment standards
legislation;

(iv)
continue the Executive’s group insured benefits, if any, for the longer of the
Severance Period or the date on which the Executive obtains alternate benefit
coverage, whichever occurs first, subject to the terms and conditions of the
benefit plans, as amended from time to time, and the minimum requirements of
applicable employment standards legislation. If the Company is unable for any
reason to continue its contributions to the benefit plans as set out in this
Agreement, it shall pay the Executive an amount equal to the Company’s required
contributions to such benefit plans on behalf of the Executive for such period.
The Executive agrees that he is required to notify the Company when he obtains
alternate life, medical and dental benefit coverage; and

(v)
determine the Executive’s entitlements in respect of equity-based awards in
accordance with the terms and conditions of the applicable Employment Inducement
Award Plan and the applicable award agreement.

(b)
In this Agreement, “Good Reason” means the occurrence of any of the following
events without the Executive’s consent, except in each case for any isolated,
immaterial and inadvertent action not taken in bad faith and which is remedied
by the Company within thirty days after a written notice thereof by the
Executive (provided that such notice must be given to the Company within ninety
days of the Executive becoming aware of such condition):

(i)
the assignment to the Executive of duties materially different than the duties
assigned to the Executive hereunder;

(ii)
a material diminution in the Executive’s title, status, seniority, reporting
relationship, responsibilities or authority;

(iii)
a reduction in the Executive’s Base Salary;

(iv)
the failure of the Company to timely provide the benefit described in Section
4.2 of this Agreement; and

(v)
the relocation of the Executive’s primary work location except as permitted by
Section 2.1 of this Agreement.

5.4
Resignation on Termination. The Executive agrees that upon any termination of
employment with the Company for any reason the Executive shall promptly tender
resignation from any position the Executive may hold as an officer or director
of the Company, Cronos Group or any subsidiary thereof and take all steps
reasonably necessary to remove the Executive from any and all designated
positions under any applicable Laws. In the event that the Executive fails to
comply with this obligation within ten days of the Executive’s termination or
resignation, the Executive hereby authorizes the Company to appoint a Person in
the Executive’s name and on the Executive’s behalf to sign or execute any
documents necessary or requisite to give effect to such resignation.

5.5
Compliance with Laws. The Executive understands and agrees that the entitlements
under this Section 5 are provided in satisfaction of the Executive’s
entitlements to notice of termination, pay in lieu of notice and severance pay,
if any, under applicable employment standards legislation, this Agreement, any
employee benefit plan sponsored by the Company or any of its affiliates,
applicable Law or otherwise.

6.
Restrictive Covenants

6.1
Nothing contained herein shall adversely affect or impair the Company’s or
Cronos Group’s right to enforce any of the restrictive covenants or other
post-employment obligations contained in the Confidentiality, Non-Competition
and Non-Solicitation Agreement, or any other agreement to which the Executive is
a party or otherwise bound. The Executive agrees that the restrictive covenants
and other post-employment obligations under the Confidentiality, Non-Competition
and Non-Solicitation Agreement are and shall remain in effect and enforceable in
accordance with the terms of the Confidentiality, Non-Competition and
Non-Solicitation Agreement, and the Executive hereby reaffirms the existence and
reasonableness of those obligations. The Executive agrees that his obligations
under this Agreement are in addition to, and shall not supersede, modify or
otherwise affect, his obligations under the Confidentiality, Non-Competition and
Non-Solicitation Agreement, if any.

6.2
Intellectual Property.  



4


SC1:4991584.2

--------------------------------------------------------------------------------




(a)
In this Section 6.2, the term “Germplasm” means any living or preserved
biological tissue or material which may be used for the purpose of plant
breeding and/or propagation, including, without limitation, plants, cuttings,
seeds, clones, cells, tissues, plant materials and genetic materials (including,
without limitation, nucleic acids, genes, promoters, reading frames, regulatory
sequences, terminators, chromosomes whether artificial or natural and vectors).
For the purposes of this Agreement, “Intellectual Property” means any and all
intellectual property and proprietary rights existing in any jurisdiction
throughout the world, including any rights in: (i) patents, patent applications
of any kind, patent rights, industrial designs, industrial design applications,
industrial design rights, inventions, discoveries and invention disclosures
(whether or not patented), and any divisionals, continuations,
continuations-in-part, reissues, renewals, reexaminations and extensions of any
of the foregoing; (ii) trademarks, service marks, trade names, trade dress,
logos, packaging designs, slogans and other indicia of source, and registrations
and applications for registration of any of the foregoing and any renewals
thereof, together with any goodwill symbolized thereby (iii) Internet domain
names and URLs, and registrations and applications for registration of any of
the foregoing and any renewals thereof; (iv) social media profiles, accounts and
handles, and services related thereto, including those made available through
Facebook, Twitter, Instagram, SnapChat and other similar platforms; (v)
copyrightable works (including with respect to software and compilations of
data), whether published or unpublished, including all copyrights, copyright
registrations and applications; (vi) know-how, trade secrets, confidential or
proprietary information and data or database rights, including with respect to
any formulae, recipes, processes, techniques or designs; (vii) plant varieties
and applications and registrations for plant varietals issued by or pending
before any Governmental Authority, including under the Plant Variety Protection
Act (United States) or the Plant Breeders’ Rights Act (Canada); and (viii)
circuit topographies, database rights and software.

(b)
The Executive agrees to promptly disclose to the Company (including, without
limitation, to the Executive’s manager) all Intellectual Property, including
with respect to, but without limitation, Germplasm, and whether or not any of
the foregoing are registrable, which the Executive authors, makes, conceives,
develops, discovers or reduces to practice, solely, jointly or in common with
other employees, during the Executive’s employment with the Company, and which
directly relate to the business activities of the Company, Cronos Group or any
of their respective affiliates (“Employee Inventions”). The Executive agrees to
maintain as confidential any Employee Inventions unless and until made generally
public by the Company or Cronos Group, and not to make application for
registration of rights in respect of any Employee Inventions unless it is at the
request and direction of the Company or Cronos Group. Intellectual Property
coming within the scope of the business of the Company, Cronos Group or any of
their respective affiliates made and/or developed by the Executive while in the
employ of the Company, whether or not conceived or made during regular working
hours and whether or not the Executive is specifically instructed to make or
develop the same, shall be for the benefit of the Company, Cronos Group or any
of their respective affiliates and shall be considered to have been made
pursuant to this Agreement and shall be deemed Employee Inventions and shall
immediately become exclusive property of the Company.

(c)
The Executive further acknowledges that all Employee Inventions are “work made
for hire” (to the extent permitted by applicable Law) owned exclusively by the
Company and that the Executive has been compensated for such Employee Inventions
by the Executive’s salary, commissions and other benefits, unless regulated
otherwise by Law. To the extent such Employee Inventions are not “work made for
hire” or otherwise not owned automatically and exclusively by the Company or
Cronos Group any of their respective affiliates as a matter of Law, then to the
extent permitted under by applicable Law, the Executive hereby irrevocably
assigns and transfers, and shall assign and transfer, to the Company, the
Executive’s entire right, title and interest in and to any and all Employee
Inventions, and the Executive agrees to execute and deliver to the Company any
and all instruments necessary or reasonably desirable to accomplish the
foregoing and, in addition, to do all lawful acts which may be necessary or
reasonably desirable to assist the Company to obtain and enforce protection of
Employee Inventions. If and to the extent the foregoing assignment cannot be
effected as a matter of law with respect to any Employee Inventions, the
Executive hereby grants to the Company an exclusive, perpetual, fully-paid,
royalty-free, irrevocable, worldwide, fully-transferable, fully sublicensable
(on multiple levels) license to use, modify, display, perform, make, have made,
copy, make derivative works, import, export, distribute and otherwise exploit
such Employee Inventions for any purpose. The Executive shall, at the written
request and cost of the Company, and for no additional compensation or
consideration from the Company, Cronos Group or any of their respective
affiliates, sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized agents may reasonably require: (i)
to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) registered rights in any Employee Inventions,
including any patents, industrial designs, letters patent, copyrights, plant
breeders’ rights, trademarks, service marks or other analogous protection in any
country throughout the world and when so obtained or vested to renew and restore
the same; (ii) to perfect or evidence ownership by the Company or its designees
of any and all Employee Inventions, in form suitable for recordation in the
United States, Canada and any other intellectual property office anywhere in the
world; (iii) to defend any opposition proceedings of any type whatsoever in
respect of such applications, and any opposition proceedings or petitions or
applications of any type whatsoever for revocation of such Employee Inventions,
whether such proceedings are brought before a court or any administrative body;
(iv) to defend and/or assert the Company’s,



5


SC1:4991584.2

--------------------------------------------------------------------------------




Cronos Group’s, or any of their respective affiliates’ rights in any
Intellectual Property against any third party; and (v) to assert the Executive’s
moral rights in any Intellectual Property against any third party. For greater
certainty, all materials related to Employee Inventions (including, without
limitation, notes, records and correspondence, whether written or electronic)
(collectively, “Invention Records”) are the property of the Company, which the
Executive shall provide to the Company upon request. Invention Records shall not
be removed from the premises of the Company, Cronos Group, or any of their
respective affiliates without the prior written consent of the Company. The
Executive further waives all moral rights in and to any Employee Inventions and
all work the Executive produced during the course of the Executive’s employment
in favor of the Company, its licensees, successors and assigns, and transferees
of the Employee Inventions and such work.
(d)
In the course of performing duties pursuant to this Agreement, the Executive
shall only use Germplasm provided by or approved by the Company, and the
Executive agrees that any such Germplasm provided by the Company remains the
sole property of the Company and that such Germplasm shall not be removed from
Company premises without the prior written consent of the Company.

(e)
The Executive represents and warrants that the Executive does not possess any
Intellectual Property or Germplasm of any third party, including, without
limitation, any prior employer or competitor of the Company, Cronos Group, or
any of their respective affiliates (other than Intellectual Property of a prior
employer now owned or controlled by the Company, Cronos Group, or an affiliate
of Cronos Group), and the Executive shall not acquire and/or use Intellectual
Property or Germplasm of any third party in the course of performing duties
pursuant to this Agreement and shall not bring any Germplasm of any third party
onto premises of the Company, Cronos Group or any of their respective
affiliates.

6.3
Disclosure. During the Executive’s employment with the Company, the Executive
shall promptly disclose to the Board full information concerning any interest,
direct or indirect, of the Executive (whether as owner, shareholder, partner,
lender or other investor, director, officer, employee, consultant or otherwise)
or any member of the Executive’s immediate family, in any business which is
reasonably known to the Executive to purchase or otherwise obtain services or
products from, or to sell or otherwise provide services or products to the
Company or to any of its suppliers or customers.

6.4
Return of Materials. The Executive reaffirms and acknowledges his obligations to
comply with the provisions set forth in Section 2(b) of the Confidentiality,
Non-Competition and Non-Solicitation Agreement.

7.
General

7.1
Reasonableness of Restrictions and Covenants. The Executive hereby confirms and
agrees that the covenants and restrictions contained in this Agreement,
including, without limitation, those contained in Section 6 of this Agreement
and those set forth in the Confidentiality, Non-Competition and Non-Solicitation
Agreement, are reasonable and valid. The Executive further acknowledges and
agrees that the Company or Cronos Group or their respective affiliates may
suffer irreparable injury in the event of any breach by the Executive of the
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages would be an inadequate remedy at law
in connection with any such breach and that the Company or Cronos Group shall
therefore be entitled, in addition to any other right or remedy which it may
have at law, in equity or otherwise, to temporary and permanent injunctive
relief enjoining and restraining the Executive from any such breach.

7.2
Survival. Section 6 of this Agreement and this Section 7 shall survive the
termination of this Agreement and the Executive’s employment for any reason
whatsoever.

7.3
Entire Agreement. Along with the Confidentiality, Non-Competition and
Non-Solicitation Agreement and the Lockup Agreement, this is the entire
agreement between the Company, Cronos Group and the Executive on the subject
matters addressed herein. There are no representations, warranties or collateral
agreements, whether written or oral, outside of this written Agreement or the
Confidentiality, Non-Competition and Non-Solicitation Agreement and the Lockup
Agreement. This Agreement, the Confidentiality, Non-Competition and
Non-Solicitation Agreement and the Lockup Agreement and the terms and conditions
of employment contained herein supersede and replace any prior understandings or
discussions between the Executive, and LCA or the Company, respectively,
regarding the Executive’s employment with LCA, or services to the Company
pursuant to the Services Agreement.

7.4
Withholding Taxes. The Company may withhold from any amounts or benefits payable
under this Agreement income taxes and payroll taxes that are required to be
withheld pursuant to any applicable Law.

7.5
Section 409A Compliance. To the extent applicable, this Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the applicable regulations thereunder (“Section 409A”). To
the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A or to the extent any provision in this Agreement
must be modified to comply with Section 409A (including, without limitation,
Treasury Regulation 1.409A-3(c)), such provision shall be read, or shall be
modified (with the mutual consent of the parties hereto, which consent shall not
be unreasonably withheld), as the case may be, in such a manner so that all
payments due under this Agreement shall comply with Section 409A. For purposes
of Section 409A, each payment made under this Agreement shall be treated as a



6


SC1:4991584.2

--------------------------------------------------------------------------------




separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of payment. Notwithstanding any provision of this
Agreement to the contrary, if necessary to comply with the restriction in
Section 409A(a)(2)(B) concerning payments to “specified employees” (as defined
in Section 409A) any payment on account of the Executive’s separation from
service that would otherwise be due hereunder within six months after such
separation shall nonetheless be delayed until the first business day of the
seventh month following the Executive’s date of termination and the first such
payment shall include the cumulative amount of any payments that would have been
paid prior to such date if not for such restriction. Notwithstanding anything
contained herein to the contrary, the Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement unless he
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A.
7.6
Amendments. This Agreement may only be amended by written agreement executed by
the Company, Cronos Group and the Executive. However, changes to the Executive’s
position, duties, vacation, benefits and compensation, over time in the normal
course in accordance with, and subject to the terms and conditions set forth in,
this Agreement, do not affect the validity or enforceability of the Agreement.

7.7
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California and the laws of the United States
applicable in the State of California. The Company and the Executive each
irrevocably consent to the exclusive jurisdiction of the courts of California
and the courts of California shall have the sole and exclusive jurisdiction to
entertain any action arising under this Agreement.

7.8
Severability. If any provision in this Agreement is determined to be invalid or
unenforceable, such provision shall be severed from this Agreement, and the
remaining provisions shall continue in full force and effect. If for any reason
any court of competent jurisdiction will find any provisions of this Agreement
unreasonable in duration or geographic scope or otherwise, the Executive and the
Company agree that the restrictions and prohibitions contained herein will be
effective to the fullest extent allowed under applicable Law in such
jurisdiction.

7.9
Assignment. The Company and Cronos Group may assign this Agreement to an
affiliate or subsidiary thereof with the consent of the Executive (such consent
not to be unreasonably withheld), and it enures to the benefit of the Company,
Cronos Group, and their respective successors or assigns.

7.10
Independent Legal Advice. The Executive acknowledges that the Executive has been
encouraged to obtain independent legal advice regarding the execution of this
Agreement, and that the Executive has either obtained such advice or voluntarily
chosen not to do so, and hereby waives any objections or claims the Executive
may make resulting from any failure on the Executive’s part to obtain such
advice.

7.11
Waiver. No waiver of any of the provisions of this Agreement shall be effective
or binding, unless made in writing and signed by the party hereto purporting to
give the same. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions, whether or not
similar, nor shall such waiver constitute a continuing waiver, unless expressly
stated otherwise.

7.12
Conditions. This Agreement and the Executive’s continued employment hereunder is
conditional on the Executive meeting the legal requirements to perform the
Executive’s role, including, without limitation, the Executive’s reasonably
satisfactory results of any applicable security clearance checks or criminal
record checks. For the avoidance of doubt, in the event that (a) the Executive
no longer meets the legal requirements to perform his or her duties under this
Agreement pursuant to applicable Law (not including any legal requirements set
forth in the definition of Just Cause contained herein), and (b) the Company
terminates the Executive’s employment in connection with such legal requirement
deficiency, then such termination will not constitute a termination for Just
Cause under this Agreement.

7.13
Prior Restrictions. By signing below, the Executive represents that the
Executive is not bound by the terms of any agreement with any Person which
restricts in any way the Executive’s hiring by the Company and the performance
of the Executive’s expected job duties.

7.14
Counterparts. This Agreement may be executed in one or more counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by electronic transmission,
including in portable document format (.pdf), shall be deemed as effective as
delivery of an original executed counterpart of this Agreement.

[Signature Page Follows]










7


SC1:4991584.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Company, Cronos Group and the Executive as of the date below.
 
 
REDWOOD WELLNESS, LLC
 
 
 
By:
/s/ Cynthia Capobianco
 
 
 
 
Name: Cynthia Capobianco
Title: Vice President


 
 
CRONOS GROUP INC.
 
 
 
By:
/s/ Michael Gorenstein
 
 
 
 




 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
Robert Rosenheck
 
 
 
 




 
 
 
 
 







8


SC1:4991584.2